Citation Nr: 1822921	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-14 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from March 1985 through March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision that denied service connection for PTSD and a November 2014 rating decision that denied a compensable rating for bilateral hearing loss.

The Board has recharacterized the claim for PTSD as a more general claim of entitlement to service connection for a psychiatric disorder, to include PTSD, due to the other mental health conditions noted in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

On his May 2015 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in a February 2018 written statement, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.204.

Additional evidence was received after the statement of the case was issued in March 2015, including VA treatment records and Disability Benefits Questionnaires submitted by the Veteran.  The appeal was certified to the Board in February 2017.  With regard to evidence submitted by the Veteran, it is presumed that he waives RO consideration since his substantive appeal was received after February 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7015 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  As for the additional VA treatment records, they are either duplicative or not relevant to the issue on appeal.  Accordingly, the Board may proceed with adjudication.  See 38 CFR 20.1304(c).


FINDINGS OF FACT

1.  There is not credible supporting evidence of the occurrence of military stressor involving personal assault.

2.  The Veteran's current psychiatric disorders are not shown to be related to the reported personal assault during active service.

3.  Audiometric testing shows Level II hearing impairment in both ears.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.27, 4.85, 4.86; Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Psychiatric Disorder

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

There are special provisions relating to PTSD claims based on an in-service personal assault (including military sexual trauma).  The regulations recognize that sexual assaults are often unreported.  Therefore, when a PTSD claim is based on an in-service personal assault, the regulations authorize the use of evidence from sources other than a veteran's service records to corroborate a veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).

The Veteran reports that a personal assault occurred in July 1987 during service.  Specifically, he states that he was assaulted by other service members while drunk at an off-base apartment.  

Service treatment records do not show complaints or treatment specifically for a personal assault.  The Veteran did report groin pain in July 1987, but his current description of the reported assault does not include an assertion of physical trauma consistent with a groin injury.  Moreover, the contemporaneous physical examination was benign and the Veteran denied any history of trauma to cause the pain.  Service treatment records also do not contain any evidence of reported psychologic symptoms such as depression anxiety contemporaneous to July 1987, or anytime thereafter.  The Veteran also reported that following the assault, he stopped interacting with other service members.  However, his service treatment records reflect that he jammed his finger playing basketball in October 1987, three months following the alleged assault.

The Veteran's service personnel records do not reflect any deterioration in his work performance.  He was promoted to E-4 in April 1987 and maintained that rank until his discharge in March 1988.  There is no evidence that he had any disciplinary problems, or that he was counseled for any infractions or received any Article 15s.  

In the Veteran's July 2013 VA 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault, he reported that that one week after the assault, he asked for a hardship discharge due to family problems but was refused.  

An October 2014 statement submitted by the Veteran's father asserts that the Veteran asked his father to request a hardship discharge on his behalf.  The Veteran's father does not state whether he made that request.  The Veteran's father also indicated that he noticed a change in the Veteran after he came home from service.  The Veteran's personnel file contains no indication that he ever requested or applied for a hardship discharge.  Additionally, during his January 2014 VA examination, the Veteran asserted that he reported the sexual assault to his superior, but the case was dismissed.  There is no evidence in his personnel records or the claims file showing that an investigation was conducted.   

Post-service VA treatment records show that during a military sexual trauma screening in December 2008, the Veteran denied ever having experienced military sexual trauma in the past.  VA treatment records reflect the Veteran first sought treatment for an acquired psychiatric condition in June 2013, during which he reported being sexually assaulted while in service.  He informed the clinician that he never told his supervisor about the assault after it occurred and only requested to leave the Army due to family reasons.  A diagnosis of PTSD was made following this evaluation.

The Veteran was afforded a VA examination to determine the nature and etiology of his psychiatric disorders in January 2014.  The examination was also for the purposes of determining whether the evidence indicates a personal assault occurred in service.  During the examination, the Veteran described the in-service assault and reported that he has struggled in relationships with women.  He informed the examiner that he reported the assault to his superior but the case was dismissed.  After reviewing the file, interviewing the Veteran, and conducting a clinical examination, the examiner concluded that he did not meet the full diagnostic criteria for PTSD.  Instead, the examiner found that he met the full diagnostic criteria for persistent adjustment disorder and insomnia disorder.  With respect to whether there were any markers in service or other evidence of behavioral changes which could corroborate that a personal assault occurred in service, the examiner determined there were none that corroborate the assault.  In response to a specific question posed by the RO, the examiner also noted that the Veteran's in-service weight gain was less likely than not due to trauma because the Veteran did not report any onset or progression of his weight gain after the sexual assault during the examination.  The examiner further opined it was less likely than not that his current psychiatric disorders are etiologically related to service because the evidence and his behavior in-service were not consistent with the occurrence of trauma to result in the claimed mental health disorders, to include PTSD.  The examiner noted that the Veteran was doing well in college, but was frustrated and angry due to his inability to find work, and had housing and financial problems leading to his insomnia, anxiety, and depression.

In September 2014, the Veteran's VA treating psychiatrist submitted a statement opining that it was at least as likely as not that the Veteran's PTSD was a result of the sexual assault that took place in 1987.  No rationale was provided for this opinion.  In October 2014, another of the Veteran's VA treating psychiatrists (the clinician from June 2013) opined that his PTSD was related to military service.  No rationale was provided for the opinion.  

In an October 2014 statement, a female friend of the Veteran reported that he had a combative nature after returning from active duty service, had nightmares, and often experienced difficulty with sex.  

In further support of his claim, the Veteran also submitted two Disability Benefits Questionnaires (DBQs) dated in May 2015 and in October 2016.  These were completed by Dr. H. and show diagnoses of PTSD, insomnia and major depressive disorder.  Neither of the DBQs contains an actual medical opinion linking these diagnoses to service.  

After reviewing the evidence, the Board finds service connection for a psychiatric disorder, to include PTSD, is not warranted.

The Veteran's report of military personal trauma is not credible and has not been corroborated.  This conclusion is based on conflicting testimony from the Veteran and the persuasive medical evidence.  The January 2014 VA examiner indicated that there were no markers in service or other evidence of behavioral changes which could corroborate that a personal assault occurred in service.  Consistent with the examiner's conclusion, the Board notes that service treatment records do not show complaints or treatment specifically for a personal assault.  Service treatment records also do not contain any evidence of reported psychologic symptoms such as depression or anxiety contemporaneous to July 1987, or anytime thereafter in service.  As noted, the service personnel records also do not reflect any deterioration in his work performance or evidence of disciplinary problems.

With respect to inconsistent testimony about the reported assault, the Veteran informed the January 2014 VA examiner that he reported the assault to his superior but the case was dismissed.  However, service records do not show an investigation into an assault was conducted.  Moreover, the Veteran reported in another statement, and to VA treating physicians, that he did not tell anyone about his sexual assault until a couple of years prior to filing his claim.  The personnel file also shows no request or application for a hardship discharge as now reported.  The Veteran also reported that following the assault, he stopped interacting with other service members.  However, his service treatment records reflect that he jammed his finger playing basketball in October 1987, three months following the alleged assault.  Finally, the Board notes that during a VA military sexual trauma screening in December 2008 the Veteran specifically denied ever having experienced military sexual trauma in the past.  Based on the lack of corroborating evidence in the service records, the persuasive VA medical opinion, and the inconsistent testimony from the Veteran which diminishes his credibility; the Board finds that the in-service assault is not corroborated.

The Board has considered the medical evidence provided by various clinicians in connection with the Veteran's claim.  In comparing these medical reports and opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   

The January 2014 VA nexus opinion, that the current diagnoses of adjustment disorder and insomnia disorder are not related to service, is persuasive.  The examiner's opinion that the criteria for PTSD are not met is also persuasive.  These opinions were based upon a review of the Veteran's service treatment records, personnel file, and result of a psychiatric evaluation.  The opinions were supported by cogent rationale that is consistent with the evidentiary record.

To the extent that other clinicians have diagnosed PTSD and other psychiatric disorders; they are not of sufficient probative weight to establish causal nexus.  Moreover, the Board has found that the reported in-service assault is not corroborated.  The September 2014 and October 2014 VA nexus opinions linking a diagnosis of PTSD to service and the reported assault are of limited probative evidentiary value because neither is supported with any discussion or clinical rationale.  The May 2015 and October 2016 DBQs do not contain an actual medical opinion linking diagnoses of PTSD, insomnia and major depressive disorder to service.  

The Board has considered the lay statements from the Veteran's father and friend.  The Veteran's father reported that the Veteran entered active duty service after graduating from high school, but his behavior changed after service and he began drinking excessively.  The Veteran's friend reported that he had a combative nature after returning from active duty service, had nightmares, and often experienced difficulty with sex.  Although lay statements can provide circumstantial evidence of a change in behavior indicating the Veteran experienced trauma while in service, neither of these statements indicate how soon after service the change in the Veteran's behavior was noticed.  Furthermore, the Veteran stated in his report of the sexual assault that he had gone out on a weekend to drink, and did drink until he became sick.  As such, a report from the Veteran's father that the Veteran only began drinking excessively after service is inconsistent with the Veteran's own reports of his drinking, and not probative evidence of a change in his behavior following trauma.  Although the change in the Veteran's behavior following separation from active duty is capable of lay observation, and the Veteran can report as to the duration of his symptoms, the Board finds that the cause of his currently diagnosed psychiatric disorders is not capable of lay observation, as the Veteran and his family do not have training in psychiatric disorders.  As such, the Veteran and his family's opinions are afforded little weight in the analysis of whether a nexus between his current psychiatric disability and his service exists.   

In summary, Board finds that the reported in-service stressor incident has not been corroborated.  There is no other assertion or, competent and probative evidence of another in-service disease, injury, or event related to the current psychiatric disorders.  Given the totality of the evidence, to include the lay testimony of the Veteran and his witnesses and the various medical opinions, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt rule is not for application.  Service connection for a psychiatric disorder, to include PTSD, is not warranted.

Increased Rating for Bilateral Hearing Loss

The Veteran asserts that his hearing loss is worse than what is reflected by a noncompensable rating.

The Veteran was afforded a VA examination in October 2014.  He reported that his hearing loss causes him to ask his coworkers to repeat themselves on a regular basis.  Results from audiometric testing reflected the following pure tone thresholds:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
10
10
25
30
18.75
LEFT
10
15
30
40
23.75

His speech discrimination scores (Maryland CNC) were 88 percent bilaterally.  The examiner noted that the Veteran's hearing loss had progressed since his 2010 VA examination.  Application of 38 C.F.R. § 4.85 Table VI to the October 2014 measurements result in assignment of Roman Numeral II bilaterally.  A noncompensable evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  The results the October 2014 VA examination shows that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.  

Based upon consideration of applicable rating provisions, a compensable rating for bilateral hearing loss is not warranted.  The Veteran's difficulty hearing his coworkers is noted; however, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 377 (2017).  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There are no additional expressly or reasonably raised issues presented on the record. 


ORDER

Service connection for a psychiatric disorder, to include PTSD is denied.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


